DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 8 (Amended):
An antenna module comprising: 
a deco panel disposed on the rear surface of a portable terminal; 
and a radiation pattern overlapping the deco panel, wherein the deco panel comprises: 
a plurality of through holes and a slit for connecting two adjacent through holes, and the radiation pattern overlaps the slit; a base plate made of a metallic material; 
a first through hole for penetrating the base plate; 
a second through hole spaced apart from the first through hole to penetrate the base 
plate; 
a first slit formed from the first through hole to an outer circumference of the base plate to form an opening at one side of the base plate; and 
a second slit formed from the first through hole to the second through hole 
and wherein the deco panel couples with the radiation pattern to operate as an auxiliary radiator of the radiation pattern.

Allowable Subject Matter
Claims 8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 10-13, a combination of limitations that “a radiation pattern overlapping the deco panel, wherein the deco panel comprises: a base plate made of a metallic material; a first through hole for penetrating the base plate: a second through hole space apart from the first through hole to penetrate the base plate; a first slit formed from the first through hole to an outer circumference of the base plate to form an opening at one side of the base plate; and a second slit formed from the first through hole to the second through hole and wherein the deco panel couples with the radiation pattern to operate an auxiliary radiator of the radiation pattern.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845